Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered October 16, 2002, convicting him of rape in the first degree, rape in the second degree, sexual abuse in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s allegations of improper bolstering are unpreserved for appellate review as the defense counsel either failed to make specific and timely objections to the testimony at trial (see CPL 470.05 [2]; People v Wilson, 295 AD2d 545 [2002]) or failed to seek further ameliorative action after certain objections were sustained (see People v Medina, 53 NY2d 951 [1981]; People v Powell, 4 AD3d 489 [2004]; People v Joseph, 298 AD2d 601 [2002]). In any event, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Schmidt, J.E, Santucci, Mastro and Fisher, JJ., concur.